Citation Nr: 1232529	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome, right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome, left foot.

3.  Entitlement to an initial compensable disability rating for erectile dysfunction secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Board issued a decision in the above matters.  Following the promulgation of a decision in these matters, the appellant submitted additional relevant VA treatment records to the Board.  The Board was unable to consider this evidence as it had not been received by the Board and associated with the claims file prior to the Board's March 2012 decision.  This is the subject of the order to vacate, explained below.

Following the vacatur, the Board must remand the claims for consideration by the agency of original jurisdiction (AOJ) as the additional evidence was not submitted with a waiver of consideration of the evidence by the AOJ.  38 C.F.R. § 20.1304 .

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

In the present case, one basis for the Board's March 2006 denial was the absence of objective evidence of peripheral neuropathy based on EMG/NCV testing.  The Board relied primarily upon the findings of a December 2008 VA neurological examination that described the Veteran's lower extremity disabilities as moderate.  

After the Board's decision, however, the Veteran and his representative submitted records of VA medical treatment that documented additional neurological symptomatology that had not been considered by the Board.  Specifically, the additional evidence showed that the Veteran had EMG/NCS testing completed in May 2009 which revealed electrodiagnostic evidence of polysensory neuropathy in the distal legs consistent with a history of diabetes mellitus.  In these circumstances, where the subsequently received evidence indicates that an important basis for the Board's decision may have been factually inaccurate, the Board's decision constitutes a denial of due process of law.

Accordingly, the March 2012 Board decision is vacated.  The Board will render a de novo determination in the matter on appeal as if the March 2012 decision by the Board had never been issued.


ORDER

The March 14, 2012 decision of the Board is vacated.


REMAND

A remand is necessary before a decision on the merits of the claims can be issued. 

The last supplemental statement of the case pertaining to the aforementioned issues was issued in June 2009.  Since that time, there has been received and associated with the claims file VA medical treatment records dated from May 2009 through January 2012 that are relevant to the issues on appeal.  

According to pertinent regulatory criteria, a supplemental statement of the case, so identified, will be issued and furnished to an appellant and his or her representative, following the receipt of additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified and transferred to the Board.  38 C.F.R. § 19.37(a) (2011).  It is incumbent upon VA to review the evidence and issue an appropriate supplemental statement of the case.  As the additional evidence was submitted without a waiver of AOJ consideration, the Board must remand the claim for consideration by the AOJ.  38 C.F.R. § 20.1304 .

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed essential, adjudicate the Veteran's claims of  entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome, right foot, entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome, left foot, and entitlement to an initial compensable disability rating for erectile dysfunction secondary to service-connected diabetes mellitus, type II..  

Consideration should be given as to whether separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit requested on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal, including evidence associated with the claims file subsequent to the issuance of the last supplemental statement of the case in June 2009.  A reasonable period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for final appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


